Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-5, 7, 9-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al 5877041 (Morin).
	Regarding claim 1, Morin (Figure 2) discloses a connector housing for an electrical connector, comprising: a housing part 12,16; and a shielding element 14 disposed on the housing part, the shielding element has a contact spring 46 contacting a shielding part of a mating connector housing, the contact spring is bent and pressed against the shielding part during a plugging operation between the connector housing and the mating connector housing, the shielding element has a detent spring 40 fastening the shielding element to the housing part, the contact spring has a connecting section extending away from a side wall of the shielding element and connected to the side wall and a curved section adjoining the connecting section, the connecting section is positioned between a pair of ends of the shielding element along a plug-in direction of the connector housing, the curved section extending outward from the shielding element beyond the side wall.
Regarding claim 3, Morin discloses the contact spring 46 has a contacting section adjoining the curved section and forming a free end of the contact spring.
Regarding claim 4, Morin discloses the shielding element 14 has a pair of opposite (upper and lower) contact springs 46 contacting the shielding part.
Regarding claim 5, Morin discloses the contact springs 46 are bent toward one another and pressed on a pair of opposite sides of the shielding part during the plugging operation between the connector housing and the mating connector housing.

Regarding claim 9, Morin discloses a fastening part (unnumbered inwardly directed spring finger adjacent the end of lead line 20 in Figure 2) movably disposed on the housing part, the fastening part having a fastening section fixing a contact device (mating connector) receivable in the housing part.
Regarding claim 10, Morin discloses the shielding element 14 has a cut-out (front opening) for the fastening section.
Regarding claim 11, Morin discloses the shielding element 14 has a cut-out (front opening) for a fastening section of a free fastening part of the mating connector housing.  Note that no portion of the mating connector housing is positively recited and thus Morin is deemed to disclose the positively recited structure.
Regarding claim 20, Morin discloses the free end of the contact spring 46 at the contacting section abuts the shielding part of the mating connector housing.  Note that no portion of the mating connector housing is positively recited, and thus Morin is deemed to disclose the positively recited structure.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al.
.
Claims 13-19 are allowed.
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses the shielding element has a spring element contacting a shielding part of the contact device; nor the free end of the contact spring at the contacting section is positioned closer to an end of the pair of ends of the shielding element than the connecting section along the plug-in direction; in combination with the rest of the subject matter of the respective base claim.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY F PAUMEN/Primary Examiner, Art Unit 2833